DETAILED ACTION
Response to Amendment
	The Amendment filed November 23, 2020 has been entered. Claims 1-20 remain pending in the application. Applicant's amendments to the claims have overcome the objection and the 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed September 9, 2020.
	
	
Terminal Disclaimer
The terminal disclaimer filed on November 23, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,459,663 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizaki et al. (US 2012/0011315).
Regarding claim 1, Ishizaki et al. disclose: 
A system, comprising:
a first set of logical blocks (FIG. 2 real pages R11, R22, R31) assigned to a first segment (FIG. 2 virtual page (virtual storage areas) V11) that is associated with a first volume (FIG. 2 virtual logical unit (LU) Virtual LU #1) ([0047] The storage system 103 manages a virtual LU (LU is the abbreviation for a Logical Unit). The virtual LU is a virtual LU that conforms to Dynamic Provisioning (also called Thin Provisioning) technology. The virtual LU comprises a plurality of virtual pages (virtual storage areas). One or more addresses (for example, a LBA (Logical Block Address) belong to each virtual page; [0050] The DKC, upon receiving a write command, for example, allocates a plurality of real pages (substantial storage areas) (i.e. corresponding to the LBAs that belong to each virtual page) to each of one or more write-destination virtual pages specified in the received write command. For the sake of convenience, the allocation of a real page to a virtual page will be called "dynamic capacity expansion"; FIG. 2 a plurality real pages (R) (i.e. logical blocks) are allocated to each virtual page (i.e. a , see [0068]-[0069]), the first set of logical blocks including a first RAID characteristic associated with the first volume (FIG. 8 LUN 01 RAID Level is RAID5); 
a second set of logical blocks (FIG. 2 R23, R33, R41, R51, R61) assigned to a second segment (FIG. 2 V21) that is associated with a second volume (FIG. 2 Virtual LU #2), the second set of logical blocks including a second RAID characteristic associated with the second volume (FIG. 8 LUN 02 RAID Level is RAID6); and 
a third set of logical blocks assignable to volume segment (FIG. 2 DP Pool #1 of real pages assignable to virtual pages; [0062] The DP pool 203 is configured from a large number of real pages), wherein: 
each logical block of the third set of logical blocks is a free logical block that is initially unassigned to a particular segment and is subsequentially assigned to one of the first segment and the second segment ([0060] The virtual LU 201 (i.e. virtual LU #1 and virtual LU #2) is associated with one DP pool 203, and a real page is allocated from the DP pool 203 to this virtual LU 201; [0065] there is no [predefined, see [0064]] RAID group definition, and the individual PDEV 117 that configure the DP pool 203 are not RAID group-configuring members. A real page is provided from an individual PDEV. Further, the RAID level and combination are set for the virtual LU 201), 
a first quantity of logical blocks of the third set of logical blocks that is assigned to the first segment is based a quantity of logical blocks utilized in implementing the first RAID characteristic (FIG. 8 LUN 01 RAID Level is RAID5; [0065] the RAID level and combination arte set for the virtual LU 201. A number of real pages determined on the basis of the RAID level and combination of this virtual LU 201 is allocated from the DP pool 203 to a virtual page of the virtual LU 201, and write-targeted data with respect to this virtual page is written to the allocated plurality of real pages), 
a second quantity of logical blocks of the third set of logical blocks that is assigned to the second segment is based a quantity of logical blocks utilized in implementing the second RAID characteristic (FIG. 8 LUN 02 RAID Level is RAID6; [0065]),
each logical block of the third set of logical blocks that is assigned to the first segment is configured to include the first RAID characteristic (FIG. 8 LUN 01 RAID Level is RAID5; [0065] the RAID level and combination are set for the virtual LU 201), and 
each logical block of the third set of logical blocks that is assigned to the second segment is configured to include the second RAID characteristic (FIG. 8 LUN 02 RAID Level is RAID6; [0065]).
Regarding claim 2, Ishizaki et al. further disclose: 
The system of claim 1, wherein the first RAID characteristic and the second RAID characteristic are different RAID characteristics (FIG. 8 LUN 01 RAID Level is RAID5, LUN 02 RAID Level is RAID6; [0065]).
Regarding claim 3, Ishizaki et al. disclose: 
The system of claim 1, wherein: 
the first RAID characteristic (FIG. 8 RAID5) includes one of: 
a stripe width, 
a stripe length, 
parity segments (FIG. 8 LUN 01 Combination is 2D+1P), 
mirror segments, and 
spare segments; and 
(FIG. 8 RAID6) includes a different one of: 
the stripe width, 
the stripe length, 
the parity segments (FIG. 8 LUN 02 Combination is 3D+2P), 
the mirror segments, and 
the spare segments.
Regarding claim 4, Ishizaki et al. disclose: 
The system of claim 1, wherein the first and second RAID characteristics include one of: 
a stripe width; 
a stripe length; 
parity segments (FIG. 8 Combination 223);
mirror segments; and
spare segments.
Regarding claim 5, Ishizaki et al. disclose: 
The system of claim 1, wherein:
the first RAID characteristic includes one of an existing RAID characteristic and a new RAID characteristic (FIG. 8 RAID5; FIG. 15; [0142] The Control Program 501 Receives a Virtual LU Create Instruction from the management apparatus 105. The virtual LU create instruction, for example, has as a parameter…(p14) The RAID level (simultaneous setting of a combination). The default number, for example, is RAID 5 (2D+1P)); and 
the second RAID characteristic includes one of the existing RAID characteristic and the new RAID characteristic (FIG. 8 RAID6; FIG. 15; [0142] The Control Program 501 Receives a Virtual LU Create Instruction from the management apparatus 105. The virtual LU create instruction, for example, has as a parameter…(p14) The RAID level (simultaneous setting of a combination). The default number, for example, is RAID 5 (2D+1P)).
Regarding claim 6, Ishizaki et al. disclose: 
The system of claim 1, wherein the second volume is one of an existing volume (FIG. 2 Virtual LU #2 is an existing volume) and a new volume.
Regarding claim 7, Ishizaki et al. disclose: 
The system of claim 1, further comprising a volume controller (FIG. 5 Control Program 123) including: 
a RAID identifier (FIG. 5 Control Program 123) for retrieving RAID characteristics of each volume (FIG. 8 RAID Level 222; [0155] (w12) The control program 501 references the virtual LU management table 507, and specifies that the RAID level of the virtual LU #11 that comprises the virtual page V11 is RAID 5 (2D+1P)); 
a storage determiner (FIG. 5 Control Program 123) for determining required additional storage ([0158] The Control Program 501 Receives a Write Command Comprising write-destination information and write-targeted data. The write-destination information includes a LUN and a LBA; [0166] The control program 501 determines the number K of selected PDEV based on the specified RAID level 222 and combination 223); 
a block determiner (FIG. 5 Control Program 123) for determining assignable logical blocks of the third set of assignable logical blocks to assign based on the retrieved RAID characteristics and the required additional storage (0172] The Control Program 501 Selects One Free Real Page from the respective PDEV specified from the PDEV numbers selected in S34…According to the example of FIG. 16, the real page number R11 is selected for the PDEV number #11, the real page number R21 is selected for the PDEV number #12, and the real page number R31 is selected for the PDEV number #13);
a block remover (FIG. 5 Control Program 123) for removing determined assignable logical blocks of the third set of assignable logical blocks from the third set or assignable logical blocks ([0173] The Control Program 501 Updates the Real Page Identification information 252 corresponding to the write-destination virtual page from null to a combination of the real page number 241 in S35 and the PDEV number 240 corresponding to this number 241 (for example, #11-R11, #12-R21, #13-R31)); and 
a segment engine (FIG. 5 Control Program 123) for adding determined assignable logical blocks of the third set of assignable logical blocks to the first segment of the second segment ([0173] the control program 501 allocates the two or more free real pages selected in S35 to the write-destination virtual page (for example, the virtual page V11 in FIG. 16)), 
wherein the volume controller (FIG. 5 Control Program 123) is for configuring determined assignable logical blocks of the third set of assignable logical blocks according to the retrieved RAID characteristics (FIG. 16; FIG. 17).
Regarding claim 8, Ishizaki et al. disclose: 
The system of claim 7, further comprising:
a data rebuilder (FIG. 5 Control Program 123), wherein the data rebuilder comprises:
a failure identifier (FIG. 5 Control Program 123) for identifying one or more segments with failed logical blocks associated with a failed drive ([0222] The Control Program 501 References the Mapping Management Table 511 and specifies an allocated real page within the failed PDEV), 
(FIG. 5 Control Program 123) for retrieving RAID characteristics of the identified segments (FIG. 8 RAID Level 222; [0155] (w12) The control program 501 references the virtual LU management table 507, and specifies that the RAID level of the virtual LU #11 that comprises the virtual page V11 is RAID 5 (2D+1P); FIG. 27 S250 Support RAID…), 
a block locator (FIG. 5 Control Program 123) for locating spare logical blocks on the identified segments ([0225] The Control Program 501 Supports the Raid, and, in Addition, selects a free real page as the write-destination for the data unit restored in S2503 from another PDEV inside the DP pool such that the utilization rates of the PDEV inside this DP pool of the failed PDEV are uniform, and writes the restored data unit to the selected real page. The control program 501 allocates this write-destination real page to the virtual page in place of the real page inside the failed PDEV.), 
a redundancy locator (FIG. 5 Control Program 123) for locating redundant RAID data corresponding to lost data on the failed logical blocks using the retrieved RAID characteristics ([0216] Specifically, for example, in a case where only data element "b" is stored in the failed PDEV as shown in FIG. 26, the control program 501 restores the data element "b" on the basis of the other data elements "a" and "c" and the parity "P"), and 
a rebuilding engine (FIG. 5 Control Program 123) for rebuilding lost data on the spare logical blocks from the redundant RAID data ([0216] and writes the restored data element "b" to a PDEV in which a failure has not occurred. The PDEV that becomes the write destination is selected such that the utilization rates (or free capacity) in the DP pool are equable).
Regarding claim 9, Ishizaki et al. disclose: 
A method, comprising: 
(FIG. 2 real pages R11, R22, R31) to a first segment (FIG. 2 virtual page (virtual storage areas) V11) that is associated with a first volume (FIG. 2 virtual logical unit (LU) Virtual LU #1) ([0047] The storage system 103 manages a virtual LU (LU is the abbreviation for a Logical Unit). The virtual LU is a virtual LU that conforms to Dynamic Provisioning (also called Thin Provisioning) technology. The virtual LU comprises a plurality of virtual pages (virtual storage areas). One or more addresses (for example, a LBA (Logical Block Address) belong to each virtual page; [0050] The DKC, upon receiving a write command, for example, allocates a plurality of real pages (substantial storage areas) (i.e. corresponding to the LBAs that belong to each virtual page) to each of one or more write-destination virtual pages specified in the received write command. For the sake of convenience, the allocation of a real page to a virtual page will be called "dynamic capacity expansion"; FIG. 2 a plurality real pages (R) (i.e. logical blocks) are allocated to each virtual page (i.e. a segment), see [0068]-[0069]), the first set of logical blocks including a first RAID characteristic associated with the first volume (FIG. 8 LUN 01 RAID Level is RAID5);
assigning a second set of logical blocks (FIG. 2 R23, R33, R41, R51, R61) to a second segment (FIG. 2 V21) that is associated with a second volume, the second set of logical blocks including a second RAID characteristic associated with the second volume (FIG. 2 Virtual LU #2), the second set of logical blocks including a second RAID characteristic associated with the second volume (FIG. 8 LUN 02 RAID Level is RAID6); and
configuring a third set of logical blocks to be assignable to a segment (FIG. 2 DP Pool #1 of real pages assignable to virtual pages; [0062] The DP pool 203 is configured from a large number of real pages) wherein: 
([0060] The virtual LU 201 (i.e. virtual LU #1 and virtual LU #2) is associated with one DP pool 203, and a real page is allocated from the DP pool 203 to this virtual LU 201; [0065] there is no [predefined, see [0064]] RAID group definition, and the individual PDEV 117 that configure the DP pool 203 are not RAID group-configuring members. A real page is provided from an individual PDEV. Further, the RAID level and combination are set for the virtual LU 201), 
a first quantity of logical blocks of the third set of logical blocks that is assigned to the first segment is based a quantity of logical blocks utilized in implementing the first RAID characteristic (FIG. 8 LUN 01 RAID Level is RAID5; [0065] the RAID level and combination arte set for the virtual LU 201. A number of real pages determined on the basis of the RAID level and combination of this virtual LU 201 is allocated from the DP pool 203 to a virtual page of the virtual LU 201, and write-targeted data with respect to this virtual page is written to the allocated plurality of real pages), 
a second quantity of logical blocks of the third set of logical blocks that is assigned to the second segment is based a quantity of logical blocks utilized in implementing the second RAID characteristic (FIG. 8 LUN 02 RAID Level is RAID6; [0065]), 
each logical block of the third set of logical blocks that is assigned to the first segment is configured to include the first RAID characteristic (FIG. 8 LUN 01 RAID Level is RAID5; [0065] the RAID level and combination are set for the virtual LU 201), and 
(FIG. 8 LUN 02 RAID Level is RAID6; [0065]).
Regarding claim 10, Ishizaki et al. further disclose: 
The method of claim 9, wherein configuring the third set of logical blocks comprises configuring one of: 
one or more existing logical blocks in the third set of logical blocks to be assignable to the one of the first segment and the second segment (FIG. 16 Overwrite; [0155] <Case 2: Write to a virtual page for which a real page has been allocated>; FIG. 17 S31 null? NO; [0159] The Control Program 501 References the Mapping Management Table 513, and determines whether or not a real page has been allocated to the virtual page (write-destination virtual page) specified from the write-destination information); and 
one or more new logical blocks in the third set of logical blocks to be assignable to the one of the first segment and the second segment (FIG. 16 New Allocation; [0154] Case 1: Write to a virtual page for which a real page is not allocated>; FIG. 17 S31 null? YES; [0159]).
Regarding claim 11, Ishizaki et al. further disclose: 
The method of claim 9, wherein assigning the second set of logical blocks comprises: 
retrieving the second RAID characteristic of the second volume (FIG. 8 RAID Level 222; [0155] (w12) The control program 501 references the virtual LU management table 507, and specifies that the RAID level of the virtual LU #11 that comprises the virtual page V11 is RAID 5 (2D+1P)); 
determining required additional storage ([0158] The Control Program 501 Receives a Write Command Comprising write-destination information and write-targeted data. The write-destination information includes a LUN and a LBA; [0166] The control program 501 determines the number K of selected PDEV based on the specified RAID level 222 and combination 223); 
determining logical blacks in the third set of logical blocks to assign to the second set of logical blocks based on the retrieved second RAID characteristic and the required additional storage (0172] The Control Program 501 Selects One Free Real Page from the respective PDEV specified from the PDEV numbers selected in S34…According to the example of FIG. 16, the real page number R11 is selected for the PDEV number #11, the real page number R21 is selected for the PDEV number #12, and the real page number R31 is selected for the PDEV number #13); 
removing the determined logical blocks in the third set of logical blocks from the third set of logical blocks ([0173] The Control Program 501 Updates the Real Page Identification information 252 corresponding to the write-destination virtual page from null to a combination of the real page number 241 in S35 and the PDEV number 240 corresponding to this number 241 (for example, #11-R11, #12-R21, #13-R31)); 
adding the determined logical blocks in the third set of logical blocks to the second segment ([0173] the control program 501 allocates the two or more free real pages selected in S35 to the write-destination virtual page (for example, the virtual page V11 in FIG. 16)); and 
configuring the determined logical blocks in the third set of logical blocks according to the retrieved second RAID characteristic (FIG. 16; FIG. 17).
Regarding claim 12, Ishizaki et al. further disclose: 
The method of claim 9, further comprising:
([0222] The Control Program 501 References the Mapping Management Table 511 and specifies an allocated real page within the failed PDEV); 
retrieving RAID characteristics of each identified volume (FIG. 8 RAID Level 222; [0155] (w12) The control program 501 references the virtual LU management table 507, and specifies that the RAID level of the virtual LU #11 that comprises the virtual page V11 is RAID 5 (2D+1P); FIG. 27 S250 Support RAID…); 
locating spare logical blocks on each identified volume ([0225] The Control Program 501 Supports the Raid, and, in Addition, selects a free real page as the write-destination for the data unit restored in S2503 from another PDEV inside the DP pool such that the utilization rates of the PDEV inside this DP pool of the failed PDEV are uniform, and writes the restored data unit to the selected real page. The control program 501 allocates this write-destination real page to the virtual page in place of the real page inside the failed PDEV);  - 20 – 
IBM Docket No GB920160143US02KB&A Docket No 1500 2 373Clocating redundant RAID data corresponding to lost data on the failed logical blocks using retrieved RAID characteristics ([0216] Specifically, for example, in a case where only data element "b" is stored in the failed PDEV as shown in FIG. 26, the control program 501 restores the data element "b" on the basis of the other data elements "a" and "c" and the parity "P"); and 
rebuilding lost data on the spare logical blocks from the located redundant RAID data ([0216] and writes the restored data element "b" to a PDEV in which a failure has not occurred. The PDEV that becomes the write destination is selected such that the utilization rates (or free capacity) in the DP pool are equable).
Regarding claim 13, Ishizaki et al. further disclose: 

a stripe width; 
a stripe length; 
parity segments (FIG. 8 Combination 223); 
mirror segments; and 
spare segments.  
Regarding claim 14, Ishizaki et al. further disclose: 
The method of claim 9, wherein: 
the first RAID characteristic (FIG. 8 RAID5) includes one of: 
a stripe width, 
a stripe length, 
parity segments (FIG. 8 LUN 01 Combination is 2D+1P), 
mirror segments, and 
spare segments; and 
the second RAID characteristic (FIG. 8 RAID6) includes a different one of: 
the stripe width, 
the stripe length, 
the parity segments (FIG. 8 LUN 02 Combination is 3D+2P), 
the mirror segments, and 
the spare segments.
Regarding claim 15, Ishizaki et al. disclose: 
([0074] FIG. 5 shows the computer program and information stored in the memory 123; [0075] The memory 123 stores a control program 501. The control program 501 is executed by the MP 125. In the following explanation, processing that is carried out by the program 501 is actually performed by the MP 125): 
assign a first set of logical blocks (FIG. 2 real pages R11, R22, R31) to a first segment (FIG. 2 virtual page (virtual storage areas) V11) that is associated with a first volume (FIG. 2 virtual logical unit (LU) Virtual LU #1) ([0047] The storage system 103 manages a virtual LU (LU is the abbreviation for a Logical Unit). The virtual LU is a virtual LU that conforms to Dynamic Provisioning (also called Thin Provisioning) technology. The virtual LU comprises a plurality of virtual pages (virtual storage areas). One or more addresses (for example, a LBA (Logical Block Address) belong to each virtual page; [0050] The DKC, upon receiving a write command, for example, allocates a plurality of real pages (substantial storage areas) (i.e. corresponding to the LBAs that belong to each virtual page) to each of one or more write-destination virtual pages specified in the received write command. For the sake of convenience, the allocation of a real page to a virtual page will be called "dynamic capacity expansion"; FIG. 2 a plurality real pages (R) (i.e. logical blocks) are allocated to each virtual page (i.e. a segment), see [0068]-[0069]), the first set of logical blocks including a first RAID characteristic associated with the first volume (FIG. 8 LUN 01 RAID Level is RAID5);  
assign a second set of logical blocks (FIG. 2 R23, R33, R41, R51, R61) assigned to a second segment (FIG. 2 V21) that is associated with a second volume (FIG. 2 Virtual LU #2), the (FIG. 8 LUN 02 RAID Level is RAID6); and
configure a third set of logical blocks to be assignable to volume segment (FIG. 2 DP Pool #1 of real pages assignable to virtual pages; [0062] The DP pool 203 is configured from a large number of real pages), wherein: 
each logical block of the third set of logical blocks is a free logical block that is initially unassigned to a particular segment and is subsequentially assigned to one of the first segment and the second segment ([0060] The virtual LU 201 (i.e. virtual LU #1 and virtual LU #2) is associated with one DP pool 203, and a real page is allocated from the DP pool 203 to this virtual LU 201; [0065] there is no [predefined, see [0064]] RAID group definition, and the individual PDEV 117 that configure the DP pool 203 are not RAID group-configuring members. A real page is provided from an individual PDEV. Further, the RAID level and combination are set for the virtual LU 201), 
a first quantity of logical blocks of the third set of logical blocks that is assigned to the first segment is based a quantity of logical blocks utilized in implementing the first RAID characteristic (FIG. 8 LUN 01 RAID Level is RAID5; [0065] the RAID level and combination arte set for the virtual LU 201. A number of real pages determined on the basis of the RAID level and combination of this virtual LU 201 is allocated from the DP pool 203 to a virtual page of the virtual LU 201, and write-targeted data with respect to this virtual page is written to the allocated plurality of real pages), 
a second quantity of logical blocks of the third set of logical blocks that is assigned to the second segment is based a quantity of logical blocks utilized in implementing the second RAID characteristic (FIG. 8 LUN 02 RAID Level is RAID6; [0065]),
(FIG. 8 LUN 01 RAID Level is RAID5; [0065] the RAID level and combination are set for the virtual LU 201), and 
each logical block of the third set of logical blocks that is assigned to the second segment is configured to include the second RAID characteristic (FIG. 8 LUN 02 RAID Level is RAID6; [0065]).
Regarding claim 16, Ishizaki et al. further disclose: 
The computer program product of claim 15, wherein configuring the third set of logical blocks comprises configuring one of:  - 22 – 
IBM Docket No GB920160143US02KB&A Docket No 1500 2 373Cone or more existing logical blocks in the third set of logical blocks to be assignable to the one of the first segment and the second segment (FIG. 16 Overwrite; [0155] <Case 2: Write to a virtual page for which a real page has been allocated>; FIG. 17 S31 null? NO; [0159] The Control Program 501 References the Mapping Management Table 513, and determines whether or not a real page has been allocated to the virtual page (write-destination virtual page) specified from the write-destination information); and 
one or more new logical blocks in the third set of logical blocks to be assignable to the one of the first segment and the second segment (FIG. 16 New Allocation; [0154] Case 1: Write to a virtual page for which a real page is not allocated>; FIG. 17 S31 null? YES; [0159]).  
Regarding claim 17, Ishizaki et al. further disclose: 
The computer program product of claim 16, wherein assigning the second set of logical blocks comprises: 
retrieving the second RAID characteristic of the second volume (FIG. 8 RAID Level 222; [0155] (w12) The control program 501 references the virtual LU management table 507, and specifies that the RAID level of the virtual LU #11 that comprises the virtual page V11 is RAID 5 (2D+1P)); 
determining required additional storage ([0158] The Control Program 501 Receives a Write Command Comprising write-destination information and write-targeted data. The write-destination information includes a LUN and a LBA; [0166] The control program 501 determines the number K of selected PDEV based on the specified RAID level 222 and combination 223); 
determining logical blocks in the third set of logical blocks to assign to the second set of logical blocks based on the retrieved second RAID characteristic and the required additional storage (0172] The Control Program 501 Selects One Free Real Page from the respective PDEV specified from the PDEV numbers selected in S34…According to the example of FIG. 16, the real page number R11 is selected for the PDEV number #11, the real page number R21 is selected for the PDEV number #12, and the real page number R31 is selected for the PDEV number #13); 
removing the determined logical blocks in the third set of logical blocks from the third set of logical blocks ([0173] The Control Program 501 Updates the Real Page Identification information 252 corresponding to the write-destination virtual page from null to a combination of the real page number 241 in S35 and the PDEV number 240 corresponding to this number 241 (for example, #11-R11, #12-R21, #13-R31)); 
adding the determined logical blocks in the third set of logical blocks to the second segment ([0173] the control program 501 allocates the two or more free real pages selected in S35 to the write-destination virtual page (for example, the virtual page V11 in FIG. 16)); and 
configuring the determined logical blocks in the third set of logical blocks according to the retrieved second RAID characteristic (FIG. 16; FIG. 17).
Regarding claim 18, Ishizaki et al. further disclose: 
The computer program product of claim 15, wherein the processor is further configured to:
identify one or more volumes with failed logical blocks associated with a failed drive ([0222] The Control Program 501 References the Mapping Management Table 511 and specifies an allocated real page within the failed PDEV); 
retrieve RAID characteristics of each identified volume (FIG. 8 RAID Level 222; [0155] (w12) The control program 501 references the virtual LU management table 507, and specifies that the RAID level of the virtual LU #11 that comprises the virtual page V11 is RAID 5 (2D+1P); FIG. 27 S250 Support RAID…); 
locate spare logical blocks on each identified volume ([0225] The Control Program 501 Supports the Raid, and, in Addition, selects a free real page as the write-destination for the data unit restored in S2503 from another PDEV inside the DP pool such that the utilization rates of the PDEV inside this DP pool of the failed PDEV are uniform, and writes the restored data unit to the selected real page. The control program 501 allocates this write-destination real page to the virtual page in place of the real page inside the failed PDEV);  - 23 – 
IBM Docket No GB920160143US02KB&A Docket No 1500 2 373Clocate redundant RAID data corresponding to lost data on the failed logical blocks using retrieved RAID characteristics ([0216] Specifically, for example, in a case where only data element "b" is stored in the failed PDEV as shown in FIG. 26, the control program 501 restores the data element "b" on the basis of the other data elements "a" and "c" and the parity "P"); and 
rebuild lost data on the spare logical blocks from the located redundant RAID data ([0216] and writes the restored data element "b" to a PDEV in which a failure has not occurred. The PDEV that becomes the write destination is selected such that the utilization rates (or free capacity) in the DP pool are equable).  
Regarding claim 19, Ishizaki et al. further disclose: 
The computer program product of claim 15, wherein the first and second RAID characteristics each comprise one of: 
a stripe width; 
a stripe length; 
parity segments (FIG. 8 Combination 223); 
mirror segments; and 
spare segments.  
Regarding claim 20, Ishizaki et al. further disclose: 
The computer program product of claim 15, wherein: 
the first RAID characteristic (FIG. 8 RAID5) includes one of: 
a stripe width, 
a stripe length, 
parity segments (FIG. 8 LUN 01 Combination is 2D+1P), 
mirror segments, and 
spare segments; and 
the second RAID characteristic (FIG. 8 RAID6) includes a different one of: 
the stripe width, 
the stripe length, 
the parity segments (FIG. 8 LUN 02 Combination is 3D+2P), 
the mirror segments, and 
.

Response to Arguments
Applicant's arguments filed November 23, 2020 have been fully considered but they are not persuasive. Applicant argues that Ishizaki does not teach the features of the newly amended claims (Remarks page 19). However, as show supra in independent claims 1, 9 and 15, Ishizaki teaches the amended features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288.  The examiner can normally be reached on M-Th 7:30am-5pm, Alternate F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY A WARREN/Primary Examiner, Art Unit 2137